Citation Nr: 0218602	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  98-07 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for otitis media on 
a direct basis.

3. Entitlement to increased evaluation for bilateral 
plantar fasciitis, currently evaluated as 10 percent 
disabling.

(The issues of entitlement to increased evaluations for 
disabilities of the knees, cervical spine, thoracic spine, 
and left shoulder will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to June 
1975.

This appeal to the Board of Veterans' Appeals (Board) 
arises from rating decisions in June 1998, May 2000, and 
December 2001 by the Lincoln, Nebraska, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In a decision of September 1996, the Board denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  That decision is final.  See 
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2002).  The 
veteran has submitted additional evidence in an attempt to 
reopen his claim.  The RO found that the additional 
evidence was not new and material, and the current appeal 
on that issue ensued.

The Board's decision of September 1996 denied entitlement 
to service connection for otitis media on a secondary 
basis.  The claim currently on appeal is for service 
connection for otitis media on a direct basis.

The Board is undertaking additional development on the 
issues of entitlement to increased evaluations for 
chondromalacia of the left knee, chondromalacia of the 
right knee, a cervical spine disorder, degenerative disc 
disease of the thoracic spine, and a left shoulder 
disorder pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9 
(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 20.903.)  After giving the notice and 
receiving the appellant's response to the notice, the 
Board will prepare a separate decision addressing those 
issues.   

FINDINGS OF FACT

1.  A decision of the Board in September 1996 denied 
entitlement to service connection for bilateral hearing 
loss.

2.  Additional evidence presented or secured since 
September 1996 is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.

3.  The veteran did not have chronic otitis media in 
service, and continuity of symptomatology of otitis media 
since separation from service has not been demonstrated.

4.  Bilateral plantar fasciitis is primarily manifested by 
pain on use of the feet, worsened by extensive activity; 
the disability is productive of moderately severe 
impairment.

CONCLUSIONS OF LAW

1.  A decision of the Board in September 1996, denying 
entitlement to service connection for bilateral hearing 
loss, is final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 
2002).

2.  Evidence received since September 1996 is not new and 
material, and the claim for service connection for 
bilateral hearing loss is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2002).

3.  Otitis media was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

4.  The criteria for an evaluation of 20 percent for 
bilateral plantar fasciitis are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic 
Codes 5279, 5284 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also provides that VA shall notify the 
claimant of any information, and any medical or lay 
evidence not previously provided to VA, which is necessary 
to substantiate the claim and whether VA or the claimant 
is expected to obtain any such evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the instant 
case, the Board finds that VA has complied with the 
requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The 
RO notified the veteran of the requirements in law to 
establish entitlement to the benefits which the veteran is 
seeking.  In a June 2001 letter, the RO notified the 
veteran that only a statement identifying private 
providers of care for his feet was needed to substantiate 
his claim for an increased rating for bilateral plantar 
fasciitis.  In a January 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his service 
connection claims.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims and that 
the notice provisions of the VCAA have been complied with.  
The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and 
the Board will, therefore, proceed to consider the 
veteran's claims on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

I. Attempt to Reopen Claim for Service Connection for 
Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by 
service.  38 USCA  §§ 1110, 1131 (West 1991 & Supp. 2002).  

Organic disease of the nervous system, including 
sensorineural hearing loss, may be presumed to have been 
incurred in service when manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

A regulation pertaining to chronicity and continuity 
provides that, with chronic disease shown as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes. This 
rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-
cut clinical entity, at some later date. For the showing 
of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings 
or a diagnosis including the word "Chronic." When the 
disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity. Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then 
a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

Audiometric testing measures threshold hearing levels (in 
decibels (dB)) over a range of frequencies (in hertz 
(Hz)); the threshold for normal hearing is from 0 to 20 
dB, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).   

The law provides that, except as provided in § 5108, when 
a claim is disallowed by an agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the claim shall be reopened and the former disposition of 
the claim shall be reviewed.  38 U.S.C.A. § 5108 (West 
1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant 
of prior evidence and which, by itself, or in connection 
with evidence previously assembled, is so significant that 
it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (2001).

When a veteran seeks to reopen a final decision based on 
new and material evidence, a sequential analysis must be 
applied.  See Elkins v. West, 12 Vet. App. 209, 214-5 
1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
first step is to determine whether new and material 
evidence has been received under 38 C.F.R. § 3.156(a).  
Then, the merits of the claim may be evaluated, after 
ensuring that the duty to assist has been met.  

In the veteran's case, the evidence of record concerning 
bilateral hearing loss at the time of the Board's prior 
final denial of the claim in September 1996 included the 
veteran's service medical records and postservice medical 
records.

The veteran's service medical records that the veteran's 
auditory acuity was tested on 3 occasions.  At service 
entrance in August 1971, the pure tone threshold levels, in 
decibels, for the frequencies 500, 1000, 2000, and 4000 
Hertz were: in the right ear, 10, 10, 15, and 5; and, in 
the left ear, 15, 15, 15, and 15.  In October 1972, when 
the veteran was assessed with  a viral upper respiratory 
infection, the pure tone threshold levels were: in the 
right ear, 25, 15, 15, and 10 decibels; and, in the left 
ear, 25, 25, 25, and 20 decibels.  At separation from 
service in May 1975, the pure tone threshold levels were: 
in the right ear, 10, 10, 10, and 10 decibels; and, in the 
left ear, 20, 20, 20, and 20 decibels.  The Board notes 
that the veteran's bilateral auditory acuity was normal at 
service separation.  See Hensley, supra.

Postservice records reveal that a VA audiogram in March 
1987 showed pure tone threshold levels in the left ear of 
35, 40, 45, and 45 decibels, which indicated hearing loss.  
A VA audiogram in January 1990 showed pure tone threshold 
levels in the right ear of 25, 25, 25, and 30 decibels, 
which indicated hearing loss.

The Board denied the claim for service connection for 
bilateral hearing loss on the basis that there was no 
medical or audiological evidence linking hearing loss in 
the left ear and right ear, shown on VA audiograms 12 and 
15 years after his separation from service, to his period 
of active service.

The evidence added to the record since September 1996 
concerning bilateral hearing loss includes the report of VA 
fee-basis ear, nose, and throat (ENT) specialists in April 
1997 and August 1999 and the report of a VA audiological 
examination in January 2000.  In April 1997, the ENT 
specialist reported impressions of sensorineural hearing 
loss without middle ear pathology and possible recurrent 
chronic serous otitis media.  He reported that his review 
of the veteran's records showed "limited information that 
such a chronic problem started while he was in the 
service."  In August 1999, the examiner reported that there 
was some additional loss of auditory acuity in the left 
ear, which appeared to be sensorineural.  The January 2000 
hearing test confirmed the presence of hearing loss.  The 
additional evidence does not contain a medical or 
audiological finding or opinion that the veteran's 
postservice bilateral hearing loss is related to his period 
of active service.  As such, the additional evidence, which 
is new, is not material because it is not probative as to 
the basis of the prior final denial of the claim for 
service connection for bilateral hearing loss.  The Board 
must, therefore, find that new and material evidence has 
not been presented or secured and, for that reason, the 
claim for service connection for bilateral hearing loss is 
not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156(a) (2002).

II. Service Connection for Otitis Media
 
The veteran's service medical records reveal that, in 
December 1973, he was treated with antibiotics for right 
otitis media.  Subsequent service medical records are 
negative for findings or a diagnosis of otitis media.  In 
a report of medical history for separation in May 1975, 
the veteran denied having ear trouble.  At an examination 
for separation in May 1975, the veteran's ears were 
evaluated as normal.

A VA treatment record in September 1982 showed that the 
veteran complained of diminished hearing in the left ear 
for 3 days after catching a cold.  The veteran indicated 
that tubes had been placed into his left ear earlier that 
year.  Examination showed a relatively normal right ear; 
the tube in the left ear canal was displaced and a slight 
amount of fluid behind the ear was noted.  The pertinent 
diagnosis was recurrent otitis media.  

In March 1987, at a VA outpatient clinic, the veteran 
complained of a left earache.  The pertinent diagnosis was 
otitis media.  In October 1990, the veteran complained of 
left ear pain.  Mild erythema of the left ear canal was 
observed.  The diagnosis was possible mild otitis externa.

Office notes of a private physician in May 1992 contain a 
finding of serous otitis media.

As noted above, in April 1997, a VA fee-basis examiner 
found that the veteran had probable recurrent serous 
otitis media and that there was limited information in the 
veteran's records for a finding of chronic otitis media in 
service. 

At a VA fee-basis evaluation in August 1999, both ear 
canals were found to be clear.

In February 2000, the physician who had evaluated the 
veteran in August 1999 reviewed his claims file and 
reported that: the VA treatment records showed bouts of 
left-sided otitis media in January 1998 and September 1998 
but did not show any other significant history for middle 
ear infections, either acute or chronic; and it thus did 
not appear that the VA treatment records confirmed a 
history of chronic otitis media.

Upon consideration of the evidence of record, the Board 
finds that there is no medical or audiological evidence 
relating postservice otitis media to an episode of otitis 
media in service in December 1973.  The competent medical 
evidence does not show chronic otitis media in service or 
continuity of symptomatology of otitis media since 
separation from service.  The preponderance of the 
competent evidence of record is thus against the veteran's 
claim for service connection for otitis media.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West Supp. 2002). 


III. Rating of Bilateral Plantar Fasciitis

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific 
ratings.

When a condition which is not listed in the rating 
schedule is encountered, it will be permissible to rate 
under a closely related disease or injury in which not 
only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002).

When there is a question as to which of 2 disability 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture presented more 
nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

The RO has rated the veteran's bilateral plantar fasciitis 
as analogous to anterior metatarsalgia (Morton's disease) 
under 38 C.F.R. § 4.71a, Diagnostic Code 5279, which 
provides a maximum evaluation of 10 percent for that 
disability, whether unilateral or bilateral.  The Board 
finds that the veteran's disability of the feet may also 
be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5284, pertaining to other foot injuries, which provides 
that: an evaluation of 10 percent is warranted for 
moderate impairment; an evaluation of 20 percent is 
warranted for moderately severe impairment; and an 
evaluation of 30 percent is warranted for severe 
impairment.

At a VA orthopedic clinic in December 1999, it was noted 
that the veteran was wearing inserts in his shoes due to 
ongoing foot problems.  VA X-rays of the feet in December 
1999 showed bilateral retro- and plantar calcaneal spurs.

At a VA feet examination in September 2000, the veteran 
gave a history of foot problems for 6 to 8 years.  He 
complained of pain on walking and stated that his left 
foot would hurt more at the end of day.  He stated that he 
had flareups of foot pain every morning and it took 10 or 
15 minutes of exercise of both feet to get some relief.  
He avoided going up ladders, and he had difficulty going 
up and down steps due to bilateral foot pain.  He was 
using shoe inserts.  On examination, the veteran ambulated 
without difficulty.  It was noted that his arches were 
somewhat high.  His posture on standing and squatting was 
without difficulty.  He had no skin or vascular changes 
over the feet and no unusual or large callosities.  The 
sneakers he was wearing seemed to be wearing down somewhat 
quickly, which was likely because of the way he ambulated 
with discomfort.  His ankles and feet did not seem to be 
painful on motion.  No hallux valgus or flatfoot was 
noted.  The veteran's complaints of foot pain were 
consistent with plantar fasciitis.  The examiner reported 
that the veteran would have pain over the lateral aspects 
of both feet when standing, walking, or climbing a ladder.  
The pertinent diagnoses were bilateral retro and plantar 
calcaneal spurs shown on X-rays and episodes of 
musculoskeletal strain in both feet.  The examiner 
reported that the veteran's bilateral plantar fasciitis 
would be exacerbated by extensive activity.

In the Board's view, the disability picture of the 
veteran's bilateral plantar fasciitis presented by the 
examination findings more nearly approximates moderately 
severe impairment of the feet warranting an evaluation of 
20 percent under Diagnostic Code 5284.  Because his 
ability to ambulate is not severely impaired, an 
evaluation in excess of 20 percent is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 
4.71a, Diagnostic Code 5284 (2002).


ORDER

New and material  evidence not having been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, the appeal on that issue is 
denied.

Service connection for otitis media on a direct basis is 
denied.

An evaluation of 20 percent is granted for bilateral 
plantar fasciitis.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

